 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    BRYCE HOVANNISIAN, et al.,                        Case No. 1:19-cv-00649-DAD-EPG
12                       Plaintiffs,
13             v.                                       ORDER GRANTING STIPULATION TO
                                                        MODIFY SCHEDULING CONFERENCE
14    UNITED NATIONAL INSURANCE                         ORDER
      COMPANY, et al.
15                                                      (ECF No. 19)
                         Defendants.
16

17
            On May 17, 2021, the Court held a status conference at which the Court and the appearing
18
     parties discussed the status and future progression of this case in light of the COVID-19 pandemic
19
     and the time demands on counsel for Plaintiffs in litigating other matters. Pursuant to the parties’
20
     stipulation (ECF No. 19) to further modify the scheduling conference order (ECF No. 9), and as
21
     discussed during the status conference, IT IS HEREBY ORDERED that the scheduling
22
     conference order is modified by the setting of the following new dates:
23

24     Event                              Deadline/Date
25
       Nonexpert Discovery Cutoff         September 10, 2021
26
       Expert Disclosure                  October 27, 2021
27

28
                                                        1
 1
       Rebuttal Expert Disclosure          December 3, 2021
 2

 3     Expert Discovery Cutoff             January 24, 2022

 4     Dispositive Motion Filing
                                           February 28, 2022
 5     Deadline

 6     Pretrial Conference                 July 11, 2022, 1:30 PM, Courtroom 5 (DAD)
 7
       Trial                               September 20, 2022, 8:30 AM, Courtroom 5 (DAD)
 8

 9             All other terms and conditions of the scheduling conference order (ECF No. 9) remain in
10   full force and effect. No further extensions shall be granted absent good cause.
11             The Court further directs the parties to jointly email Courtroom Deputy Michelle Rooney
12   (mrooney@caed.uscourts.gov) by no later than July 16, 2021, regarding their interest in setting a
13   settlement conference.
14
     IT IS SO ORDERED.
15

16      Dated:       May 24, 2021                              /s/
17                                                      UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                        2
